Citation Nr: 0426421	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for scoliosis of the 
thoracolumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an inguinal hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran's appeal also initially included the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a left varicocele.  
However, service connection was granted for this disorder in 
a January 2004 rating decision.  That notwithstanding, the 
veteran submitted additional evidence regarding his left 
varicocele in April 2004, and the Board interprets this as an 
informal claim for a higher initial evaluation for this 
disability.  This matter is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's initial claims for service connection for 
scoliosis of the thoracolumbar spine, an inguinal hernia, and 
pes planus were denied in an unappealed November 1944 rating 
decision.

3.  Evidence received since the November 1944 rating decision 
is new but does not bear directly and substantially on the 
question of whether the veteran's scoliosis of the 
thoracolumbar spine, an inguinal hernia, and pes planus are 
etiologically related to service in any way.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for scoliosis of the 
thoracolumbar spine.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104, 7105 (West 2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. 
§ 3.156 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for an inguinal hernia.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for pes planus.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or instead represents an attempt 
to reopen a previously denied claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the appellant of the evidence necessary to substantiate his 
claims has been met.  The RO described such evidence in 
letters issued in August 2001 and August 2003.  By these 
letters, the RO has also notified the veteran of exactly 
which portion of that evidence (if any) was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was further notified that he should submit any 
additional records that he had in support of his claim.  See 
38 C.F.R. § 3.159(b)(1).  

As the August 2001 letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of Pelegrini v. Principi, 18 Vet. App. 112 (2004) in 
which the United States Court of Appeals for Veterans Claims 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO on August 7, 2001, this revision does not 
apply in the present case.  66 Fed. Reg. 45620-45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's initial claims for service 
connection for scoliosis of the thoracolumbar spine, an 
inguinal hernia, and pes planus were denied in a November 
1944 rating decision.  This rating decision was predicated on 
the basis that scoliosis of the thoracolumbar spine and an 
inguinal hernia were constitutional/ developmental disorders 
and that the veteran's pes planus was not incurred in or 
aggravated by service.  All of these disorders are noted in a 
November 1944 in-service medical report.  The veteran was 
notified of the unfavorable rating decision in November 1944 
but did not respond within the following year.  The Board 
therefore finds that the November 1944 rating decision is 
final under 38 U.S.C.A. § 7105(c), as an appeal of that 
decision was never initiated.  The question for the Board now 
is whether new and material evidence has been received by the 
RO in support of the veteran's claims since the issuance of 
the November 1944 decision.

The relevant medical evidence received since the November 
1944 rating decision consists of private medical records, 
dated from January 1998 to October 2000; VA examination 
reports, dated from September and October of 2002; and VA 
treatment records, dated from October 2002 to January 2004.  
These new records show continued treatment for the veteran's 
claimed disorders, particularly his scoliosis.  However, such 
records, including the VA digestive and feet examination 
reports, are silent for any alleged causal link between such 
disorders and service.  After considering all of the medical 
evidence of record, the Board finds no new medical evidence 
suggesting a causal relationship between the noted disorders 
and service, either in terms of aggravation or incurrence.  
As such, this new evidence does not bear materially and 
substantially on the specific matter under consideration.

Indeed, the only new evidence of record supporting the 
veteran's claims is lay evidence, as suggested in his May 
2004 VA Video Conference hearing testimony and in several 
statements from his siblings.  The veteran and his siblings, 
however, have not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, these lay opinions do 
not constitute competent medical evidence and lack probative 
value for the purpose of reopening previously denied claims 
for service connection.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the veteran has submitted new evidence in regard to 
his previously denied claims for service connection for 
scoliosis of the thoracolumbar spine, an inguinal hernia, and 
pes planus.  This evidence, however, does not suggest a 
causal link between current disorders and service.  
Accordingly, this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
namely the etiology of the veteran's claimed disorders and 
their relationship with service.  Consequently, VA has not 
received new and material evidence to reopen the veteran's 
claims, and this appeal must be denied.




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for scoliosis of the 
thoracolumbar spine, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for an inguinal hernia, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for pes planus, the appeal is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



